Citation Nr: 9901718	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-34 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.

The appeal arises from the February 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, denying service connection for hearing 
loss. 


FINDINGS OF FACT

The veteran has not submitted competent (medical) evidence 
causally linking bilateral hearing loss found after service 
to the veterans period of service, or showing sensorineural 
hearing loss to a compensable degree within the first post-
service year.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from February 1943 to 
November 1945.

The veterans service separation qualification record, WD-AGO 
Form 100, informs that the veteran served in the Army as a 
stock clerk, for outgoing and incoming tank parts with 
service in the Rhineland and Central Europe, and as a supply 
sergeant, issuing clothing and equipment to a tank company.  
While the veteran was awarded the EAME Theater Ribbon with 
two Bronze Stars, and the American Theater ribbon, his 
enlistment record informs that though he participated in 
Rhineland and Central Europe campaigns, his military 
occupational specialty was that of stock clerk, and he 
received no wounds in action.  

The veterans service separation examination in November 1945 
found his hearing to be 15/15 in the left ear and 15/15 in 
the right ear.  There is no service record indicating any 
difficulty with hearing during service.  

The earliest claim for VA benefits within the veterans 
claims file is a March 1950 claim for service connection for 
an ulcer condition.  The only claim for service connection 
for hearing loss within the claims file is a claim submitted 
by the veteran in September 1994. 

The claims file contains a June 1976 private audiometric 
examination record.  Upon that examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
50
60
LEFT
35
30
40
50
60

The examiner found mild to moderate sensorineural hearing 
loss with perhaps a slight conductive overlay in the low 
frequencies.  The examiner noted the veterans history of 
long-term noise exposure. 

At a December 1994 VA audiology examination for compensation 
purposes, the veteran reported a progressive bilateral 
hearing loss of gradual onset.  He also reported a history of 
noise exposure in service and occupational noise exposure 
working in metal stamping for many years.  He complained of 
hearing worse in the left ear, with difficulty understanding 
speech in group situations.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:






HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
30
35
75
70
65
61
LEFT
45
55
75
85
80
74

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 56 percent in the left ear.  
The examiner assessed mild sloping to moderate/severe 
sensorineural hearing loss in the right ear, and moderate 
sloping to severe sensorineural hearing loss in the left ear.  
The examiner noted a low frequency hearing loss asymmetry 
between the two ears.   

In a March 1995 notice of disagreement, the veteran stated 
that he noticed that he had trouble with his left ear upon 
discharge from service, but did not pursue the issue at that 
time.  

In a June 1995 VA Form 9 and in other submitted statements, 
the veteran alleged that upon service separation an examiner 
turned his back and asked if the veteran could hear him, with 
the veteran replying in the affirmative in order to expedite 
getting out of service because he was recently married.  

At a May 1996 RO personal hearing, the veteran testified that 
prior to service he worked for two or three years at a metal 
ware company.  He testified that while in service he was 
exposed to noise when completing the obstacle course in basic 
training under gun and rocket fire, when throwing hand 
grenades in basic training, and when shooting at a rifle 
range in basic training.  He testified that he suffered no 
trauma or head injury in service.  He testified that in 
service he learned to drive a tank, with much noise from the 
tank, but that he worked in supplies for tank maintenance, 
with the heavy maintenance tank company.  He testified that 
because he was around heavy machinery he was always exposed 
to loud noises in service.  He added that for three months in 
service he was assigned to an evacuation company, with tasks 
including placing tanks on trucks.  He testified that he was 
overseas in service for a little over a year.  He added that 
in service he was never assigned ear plugs and never wore ear 
plugs.  He testified that shortly after service he noticed 
loss of hearing, with people having to repeat things so that 
he might hear them.  He testified that currently he had 
trouble hearing voices and other sounds.  He testified that 
he currently wore hearing aids, and had assistive devices for 
his telephones.  

In March 1996 statements, two lifelong friends of the veteran 
who were reportedly with the veteran in service stated that 
the veteran seemed to develop difficulty hearing post 
service, with gradual increase in that hearing loss up to the 
present time.  

A November 1997 letter to the veteran from the New York State 
Department of Health informed there was no information 
available concerning Dr. Schoolnik.  The veteran had 
reportedly made that inquiry to assist him in locating 
medical records of treatment by that physician.  

At a September 1998 Travel Board hearing, the veteran 
testified to his activities in service and post service.  He 
testified to being in the Battle of the Bulge and the 
European Theater War, adding that noise and the explosions 
during the Battle of the Bulge were far worse than normal 
(sic).  He explained that he was first stationed in the 
Mojave Desert for training for nine months to a year. A 
ringing in his ears started when he threw his first hand 
grenade in the Mojave Desert, with a stomach problem at that 
time.  He testified that he went on sick call in service 
twice while stationed in the Mojave Desert.  The first time 
was for a stomach ache and ringing in the ears, for which he 
was given Aspirin or Tylenol.  The second time was also for 
ringing in the ears and a pain in the side of the neck, for 
which he was also given a pill, perhaps an aspirin.  He added 
that while in training in the Mojave Desert he practiced at 
the firing range approximately once per week and with hand 
grenades approximately every 10 days to two weeks.  He 
testified that in service he was assigned to the tank corps, 
working with the repair of instruments and the service and 
obtaining of material.  He testified that the tanks were 
noisy.  He added that in service prior to being stationed 
with the tank corps, he worked with an evacuation unit for a 
month and also as camp cook.  He testified that he was never 
given ear plugs in service.  He also testified that he did 
not strike his head or otherwise suffer a head injury in 
service.  He explained that he never thought of hearing loss 
in service, but that a year or two after service he began to 
notice that he had to turn the television or the telephone on 
louder.  He testified, in effect, that post service he went 
to the VA in February 1946 and sought service connection for 
hearing loss but was informed that it was not service 
connected.  He testified that he worked with a plumbing 
supply company post service and sold plumbing supplies until 
he retired.  He added that he had been going to the VA 
medical center for care for approximately four years.  He 
testified, in effect, that he had previously gone to two 
private physicians including for his hearing, Dr. B. 
Schoolnik and Dr. D. Berkstein, both of whom had since died 
many years ago.  He noted that Dr. Schoolnik had speculated 
that the veteran had suffered his hearing loss in the Army.  
The veteran pointed out that he currently wore hearing aids.  
His wife, who was also at the hearing, testified that the 
head of the VA audiology department told her and the veteran 
that he believed the hearing loss was due to the veterans 
period of service because of the unequal nature of the 
hearing loss, with greater loss in the left ear.  She 
testified that she had known the veteran for 56 years, 
including prior to his entry into service and while he was in 
service, and that they were married four days after the war 
ended.  She testified that the veteran started complaining 
about his ears within six months of his separation from 
service.  She testified that the veteran had told her that in 
service he was always in tanks with bombs going off all 
around and a great deal of noise.

Analysis

According to the provisions of 38 U.S.C.A. § 5107 (a) (West 
1991), the veteran has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claims are well grounded.  A claim is 
well grounded when it is plausible.  In Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990), the United States Court of 
Veterans Appeals (the Court) held that a plausible claim is 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only plausible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).

If the veteran submits no cognizable evidence to support a 
claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  If the claim is not 
well grounded, the claimant cannot invoke the VA's duty to 
assist in the development of the claim.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); See 38 U.S.C.A. § 5107(a) (West 
1991); Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498 (1995), affd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Tidwell v. West, 11 Vet. 
App. 242 (1998).

It is true that lay evidence may provide sufficient support 
for a claim of service connection, and it is error for the 
Board to require medical evidence to support that lay 
evidence. Caluza v. Brown, 7 Vet.App. 498, 504 (1995).  
However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required. Grottveit v. Brown, 5 Vet.App. 91, 93 (1993). 

A disability initially diagnosed after service may be service 
connected where a review of all the evidence, including that 
pertinent to service, establishes the disability was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).

Certain diseases, including sensorineural hearing loss, may 
be subject to service connection based on presumed incurrence 
in service if manifested to a compensable degree within one 
year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In this case, the veteran contends that his hearing loss is 
related to his military service and that it has gradually 
progressed post service until the present time.  He contends 
that he was exposed to loud noises, including gunfire, 
missile fire, explosion of hand grenades, and tank noise in 
service, causing hearing loss.  

As an initial matter, the Board addresses the veterans 
representatives contentions that the special evidentiary 
considerations granted for combat veterans should be given to 
the veteran in this case.  Under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304(d) (1998), the adverse effect of 
the absence of service clinical records of disability 
incurred during combat may be overcome by satisfactory lay or 
other evidence sufficient to prove service incurrence if 
consistent with the circumstances, conditions or hardships of 
service and to this end all doubt will be resolved in the 
veteran's favor.  Here, however, the veteran has not 
contended in testimony or other statements that he was aware 
of hearing loss during or immediately after combat with the 
enemy.  His only inservice complaints, he has testified, were 
ringing in the ears and this occurred while in California.  
While there is no verification of the veterans reported 
combat service, as he has not alleged hearing loss in 
connection with such service, there is no need to develop the 
record to verify combat or apply the provisions of 38 
U.S.C.A. § 1154(b).  

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1998).  The veteran meets these thresholds for current 
hearing disability in both ears, based on findings at his 
December 1994 VA audiology examination.  

The Board now looks to the question of service incurrence.  

While the veteran and his wife have testified that the 
veteran began experiencing difficulty with his hearing 
shortly after service, there is no medical evidence of such 
hearing loss either within service or within the first-year 
presumptive period post service.  While the veteran has 
alleged that at his separation examination he responded to 
the hearing loss examiner merely to get out of service 
because he was newly married, that allegation cannot serve as 
affirmative medical evidence of hearing loss at that time.  
At the veterans service separation examination the veterans 
hearing was found to be normal in both ears.  

The veteran also testified to having sought but was denied 
service connection for hearing loss from the VA in 
approximately February 1946, shortly after service.  But VA 
records dating from that period do not indicate any missing 
VA records and include as the earliest claim submitted by the 
veteran a March 1950 claim for service connection for an 
ulcer condition, with no mention of hearing loss.  There is 
also no evidence of an informal claim for hearing loss during 
that period or any reply to such a claim by the VA.  The only 
claim for service connection for hearing loss within the 
claims file was filed in September 1994.  

The veteran also testified to having been treated post 
service by Dr. B. Schoolnik, a private physician now long 
dead, who had reportedly speculated that the veterans 
hearing loss was incurred in service.  However, records from 
that physician have not been submitted into the claims file 
and are apparently unavailable.  The veterans statements of 
what that deceased physician said cannot be accepted as a 
medical opinion for purposes of supporting a well-grounded 
claim.  The Court, in addressing such evidence, has held that 
a laymans account, filtered through a laymans 
sensibilities, of what a doctor purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence required to render a claim well grounded.  
Robinette v. Brown, 8 Vet.App. 69, 77 (1995); See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992) (layperson is generally 
not capable of proffering opinion on matter requiring medical 
knowledge).  The same rule holds true for September 1998 
testimony by the veteran and his wife to the effect that the 
head of the VA audiology department had told them that he 
believed, based on the unequal nature of the hearing loss, 
that the veterans hearing loss was due to the veterans 
period of service.  The September 1994 VA audiology 
examination report did include an observation by the chief of 
the audiology section that there was low frequency asymmetry 
in the veterans hearing, but no opinion as to the etiology 
of that hearing loss or the asymmetry was included within the 
report.  The testimony by the veteran and his wife as to such 
a VA medical opinion of hearing loss resulting from service 
cannot be accepted as medical evidence to support that 
proposition to well ground the veterans claim for service 
connection.  Robinette; Espiritu.  Because more than medical 
evidence of a nexus between inservice hearing loss and 
current disability is missing in this case, and compels a 
conclusion that the claim is not well grounded, there is no 
need to remand the case in order to obtain any evidence 
already in existence of a nexus.

The June 1976 private audiology examination, while 
demonstrating hearing loss at that time, is too distant in 
time from the veterans period of service to support hearing 
loss dating from service.  

The veteran submitted statements from two friends who 
reportedly were with him in service and had contact with him 
since that time.  However, those friends only stated that the 
veteran appeared to have had impaired hearing after service, 
with gradual increase in that impairment up to the present 
time.  They specified no date of onset of that apparent 
hearing loss.  Accordingly, their statements are no evidence 
of hearing loss in service and cannot serve as medical 
evidence of sensorineural hearing loss to a compensable 
degree within the first post-service year.  

The veteran testified to suffering two periods of illness 
while in training in the Mojave Desert, with symptoms 
including a stomach ache, a stiff neck, and ringing in the 
ears.  However, there is no medical evidence within the 
record than any such acute illness in service resulted in any 
damage to the veterans sensorineural hearing.  

The veterans testimony to the effect that he suffered noise 
exposure in service, including from a firing range and 
practice in use of hand grenades in the Mojave Desert, and 
from war noise and tank noise while stationed in Europe, 
cannot suffice to well ground the veterans claim.  All 
veterans who were in service were inevitably exposed to some 
noise, including from gunfire or hand grenades or other 
explosive devices or machinery; the engines of war are not 
quiet things.  However, to establish service connection, more 
than mere exposure to noise in service is required.  

In the absence of cognizable (medical) evidence of onset of 
hearing loss in service or of sensorineural hearing loss to a 
compensable degree within the first post-service year, or 
cognizable (medical) evidence otherwise linking current 
hearing loss to the veterans period of service, the 
veterans claim cannot be well grounded.  Caluza; Tidwell.

In making this determination, the Board has considered the 
hearing testimony of the veteran and his wife.  While 
considered credible insofar as they testified concerning 
their belief in the merits of the veterans claim, as noted 
earlier, they are not competent to offer a medical opinion as 
to diagnosis or etiology.



ORDER

Entitlement to service connection for hearing loss is denied 
as not well grounded.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
